TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00050-CV


                               Robert Joseph Yezak, Appellant

                                               v.

                                  Benitia J. Yezak, Appellee


               FROM THE 296TH DISTRICT COURT OF COLLIN COUNTY
     NO. 296-52069-2020, THE HONORABLE JOHN R. ROACH, JR., JUDGE PRESIDING



                           MEMORANDUM OPINION


              In January 2022, this Court received appellant Robert Joseph Yezak’s notice of

appeal purporting to appeal from the trial court’s order “granting nonsuit in cause number 36,677

in Milam County.” The district clerk from Milam County has provided this Court with a copy of

an August 2020 order transferring the underlying suit from Milam County to Collin County.

              On April 8, 2022, this Court notified appellant that it appeared that this Court

does not have jurisdiction over this appeal because it arises out of a case from Collin County.

See Tex. Gov. Code § 22.201(d) (listing counties within Third Court of Appeals District),

(f) (listing counties, including Collin County, within Fifth Court of Appeals District).     We

requested a response from appellant, asking him to explain how we may exercise jurisdiction

over this appeal. Appellant has filed a response, but he has failed to demonstrate this Court’s

jurisdiction over this appeal. Appellant states that he is appealing “the decision of the Milam
County Court to transfer the case out of Milam County,” but he concedes that the case was

transferred. Because the underlying suit was pending in Collin County when appellant filed his

notice of appeal, we dismiss this appeal for want of jurisdiction.1 See Tex. R. App. P. 42.3(a).



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: June 10, 2022




       1
          We further observe that to the extent appellant seeks to appeal the Milam County trial
court’s transfer order as an interlocutory appeal, his notice of appeal would not be timely,
see Tex. R. App. P. 26(b) (requiring notice of accelerated appeal to be filed within 20 days after
order is signed), and even if it had been timely filed, the transfer order is not subject to
interlocutory appeal, see Tex. Civ. Prac. & Rem. Code § 15.064(a) (providing that there is no
interlocutory appeal from trial court’s venue determinations); Tex. R. Civ. P. 87(6) (providing
that “[t]here shall be no interlocutory appeals from [a determination on a motion to transfer
venue]”).

                                                 2